Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see "Applicant Arguments/Remarks Made in an Amendment", filed 08/03/2021, with respect to the finality of the previous rejection have been fully considered and are persuasive.  Examiner Gartrelle hereby withdraws the finality of the Office Action, mailed on 06/03/2021. Examiner Gartrelle erred by creating a new grounds of rejection on an original independent claim, specifically Independent claim 10. Examiner Gartrelle thanks Attorney Russel for discovering this error and filing a petition to resolve this error. A new non-final rejection similar to the previous final rejection resolving the aforementioned errors is provided below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raveendran et al. (WO 2018/166862).
In regard to claim 10, Raveendran et al. teaches a method, comprising: measuring launch performance parameters during a launch event of a vehicle via a wheel speed sensor (Pg. 12, ll. 7-8; See “The sensors on the vehicle 100 include sensors which provide continuous sensor outputs to the VCU 10, including wheel speed sensors 111 S, 112S, 114S, 115S.”) and a radar odometry sensor; (Pg. 12, ln. 16; See “longitudinal, lateral and vertical motion sensors”) and adjusting burn out parameters for a next burn out event based on the measured launch performance parameters (Pg. 4, ll. 9-12; See “Embodiments of the present invention may further comprise, where there has been a traction control 
In regard to claim 11, Raveendran et al. teaches the method of claim 10, wherein the burn out parameters include a driven wheel rotational speed during the burn out and a burn out duration, and the launch event includes accelerating the vehicle from rest at a greater than threshold acceleration before a threshold duration elapses since a previous burn out event. (Abstract; See “Embodiments of the present invention provide a method of launching a wheeled vehicle (IO0) from a standstill, comprising: receiving input indicative of an anticipated wheel slip event at a drive wheel (318) of the vehicle, applying a preload braking force to at least one drive wheel (318) in dependence on the input; and applying drive torque to at least one of the drive wheels (318) in dependence on the input and on the preload braking force so as to launch the vehicle (IO0) from a standstill.”)
In regard to claim 12, Raveendran et al. teaches the method of claim 11, further comprising: during the next burn out event, spinning driven wheels of the vehicle at the adjusted driven wheel rotational speed for the adjusted burn out duration while holding non-driven wheels of the vehicle stationary for the adjusted burn out duration. (Pg. 4, ll. 9-28; See “Embodiments of the present invention may further comprise, where there has been a traction control intervention during the preceding failed launch event, filtering the brake torques of each wheel during the traction control intervention and compensating for losses and inertia associated with the failed launch event; determining the powertrain torque at which each drive wheel began to slip during the failed launch event; and determining the preload braking forces for each drive wheel in dependence on the filtered preload brake torques and the determined powertrain torques. By filtering the preload brake torques and compensating for losses and inertia, a more accurate determination of the preload braking forces can be made. Embodiments of the present invention may further comprise determining the order of traction of the drive wheels by determining, from the vehicle sensor signals, which of the drive wheels began to slip first as the engine torque rose during the preceding failed launch event. Embodiments of the present invention may comprise applying an increasing drive 
In regard to claim 13, Raveendran et al. teaches the method of claim 11, wherein the launch performance parameters include a first vehicle speed and a second vehicle speed, (Pg. 12, ll. 7-19; See “The sensors on the vehicle 100 include sensors which provide continuous sensor outputs to the VCU 10, including wheel speed sensors 111 S, 112S, 114S, 115S, as mentioned previously and as shown in FIG. 8, and other sensors (not shown) such as an ambient temperature sensor, an atmospheric pressure sensor, tyre pressure sensors, wheel articulation sensors, gyroscopic sensors to detect vehicular yaw, roll and pitch angle and rate, a vehicle speed sensor, a longitudinal acceleration sensor, an engine torque sensor (or engine torque estimator), a steering angle sensor, a steering wheel speed sensor, a gradient sensor (or gradient estimator), a lateral acceleration sensor which may be part of the SCS 14S, a brake pedal position sensor, a brake pressure sensor, an accelerator pedal position sensor, longitudinal, lateral and vertical motion sensors, an inertial measurement unit (IMU), and water detection sensors forming part of a vehicle wading assistance system (not shown). In other embodiments, only a selection of the aforementioned sensors may be used. Other sensors may be useful in addition or instead in some embodiments.”) the first vehicle speed and the second vehicle speed including time-matched longitudinal vehicle speed measurements from the wheel speed sensor (Pg. 12, ll. 7-8; See “The sensors on the vehicle 100 include sensors which provide continuous sensor outputs to the VCU 10, including wheel speed sensors 111 S, 112S, 114S, 115S.”) and the radar odometry sensor, respectively (Pg. 12, ln. 16; See “longitudinal, lateral and vertical motion sensors”).
In regard to claim 14, Raveendran et al. teaches the method of claim 13, wherein adjusting the burn out parameters for the next burn out event based on the measured launch performance parameters include adjusting one or more of the driven wheel rotational speed during the burn out and the burn out duration based on a difference between the first vehicle speed and the second vehicle speed. (Pg. 4, ll. 9-21; See “Embodiments of the present invention may further comprise, where there has been a traction control intervention during the preceding failed launch event, filtering the brake torques of each wheel during the traction control intervention and compensating for losses and inertia associated with the failed launch event; determining the powertrain torque at which each drive wheel began to slip during the failed launch event; and determining the preload braking forces for each drive wheel in dependence on the filtered preload brake torques and the determined powertrain torques. By filtering the preload brake torques and compensating for losses and inertia, a more accurate determination of the preload braking forces can be made. Embodiments of the present invention may further comprise determining the order of traction of the drive wheels by determining, from the vehicle sensor signals, which of the drive wheels began to slip first as the engine torque rose during the preceding failed launch event.”)
In regard to claim 15, Raveendran et al. teaches the method of claim 14, wherein the launch performance parameters further include a lateral vehicle speed and a yaw rate, each of the lateral vehicle speed and the yaw rate measured via the radar odometry sensor, (Pg. 12, ll. 7-19; See “The sensors on the vehicle 100 include sensors which provide continuous sensor outputs to the VCU 10, including wheel speed sensors 111 S, 112S, 114S, 115S, as mentioned previously and as shown in FIG. 8, and other sensors (not shown) such as an ambient temperature sensor, an atmospheric pressure sensor, tyre pressure sensors, wheel articulation sensors, gyroscopic sensors to detect vehicular yaw, roll and pitch angle and rate, a vehicle speed sensor, a longitudinal acceleration sensor, an engine torque sensor (or engine torque estimator), a steering angle sensor, a steering wheel speed sensor, a gradient sensor (or gradient estimator), a lateral acceleration sensor which may be part of the SCS 14S, a brake pedal position sensor, a brake pressure sensor, an accelerator pedal position sensor, longitudinal, lateral and vertical motion sensors, an inertial measurement unit (IMU), and water detection sensors forming part of a vehicle wading assistance system (not shown). In other embodiments, only a selection of the aforementioned sensors may be used. Other sensors may be useful in addition or instead in some embodiments.”) and wherein adjusting the burn out parameters for the next burn out event based on the measured launch performance parameters includes further adjusting one or more of the driven wheel rotational speed during the burn out and the burn out duration based on the lateral vehicle speed and the yaw rate (Pg. 4, ll. 9-21; See “Embodiments of the present invention may further comprise, where there has been a traction control intervention during the preceding failed launch event, filtering the brake torques of each wheel during the traction control intervention and compensating for losses and inertia associated with the failed launch event; determining the powertrain torque at which each drive wheel began to slip during the failed launch event; and determining the preload braking forces for each drive wheel in dependence on the filtered preload brake torques and the determined powertrain torques. By filtering the preload brake torques and compensating for losses and inertia, a more accurate determination of the preload braking forces can be made. Embodiments of the present invention may further comprise determining the order of traction of the drive wheels by determining, from the vehicle sensor signals, which of the drive wheels began to slip first as the engine torque rose during the preceding failed launch event.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeway et al. (WO 2014/048947) in view of Raveendran et al. (WO 2018/166862).
In regard to claim 1, Blakeway et al. teaches A method, comprising: while locking non-driven  wheel brakes and maintaining a vehicle stationary (Abstract; See "The launch control unit can be configured to receive a brake signal (140) from a foot brake and a torque demand from a throttle pedal (130). In use, the launch control unit is operable to engage said revised shift control strategy upon receipt of a torque demand greater than or equal to an upper torque threshold within a predefined time period of receipt of a brake signal less than or equal to a lower brake threshold.") spinning driven wheels of the vehicle for a predetermined duration (Pg. 13, ll. 22-25; See "It will be noted that, before the brake pedal is released, a small amount of wheel slip may occur (illustrated in Figure 3 by an increase in the detected vehicle speed represented by the vehicle speed plot 110) and this may optionally be controlled by a traction control system.") where parameters for the spinning of the driven wheels, including the predetermined duration, are adjusted (Pg. 13, ll. 22-25; See "It will be noted that, before the brake pedal is released, a small amount of wheel slip may occur (illustrated in Figure 3 by an increase in the detected vehicle speed represented by the vehicle speed plot 110) and this may optionally be controlled by a traction control system.") & Pg. 16, ll. 2-6; See "The launch control system could also be configured to modify the brake threshold(s) and/or the torque threshold(s) based on vehicle parameters, such as tyre pressure, tyre temperature, and tread status. The vehicle parameters could be measured or modelled. The launch control system could also be configured to invoke a special traction control (DCS) mode tailored to the current operating conditions.")
Blakeway et al. fails to teach based on a vehicle performance during a previous vehicle launch, however, Raveendran et al. makes up for the deficiencies in Blakeway et al. Raveendran et al. teaches based on a vehicle performance during a previous vehicle launch. (Pgs. 16-17, ll. 35-3; See “The preload braking forces for all the drive wheels and the vehicle data captured during the failed launch event and used by the algorithm to determine the preload braking forces are saved, at block 614, to a processor memory. Supporting information including driving mode and detection confidence may also be saved to a processor memory. That data can be retrieved and used as input for subsequent launch attempts, either at the same patch of terrain or elsewhere.”).
Blakeway et al. and Raveendran et al. are both directed to braking and launch control systems for vehicles and are obvious to combine because Blakeway et al. is improved with the previous launch performance measurement within Raveendran et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Blakeway et al. in view of Raveendran et al.
the method of claim 1, wherein adjusting the parameters for the spinning of the driven wheels includes adjusting of a rotational speed of the driven wheels and the method further comprises releasing the non-driven wheel brakes in response to the predetermined duration of the spinning elapsing (Pg. 18, ll. 9-27; See “Where at least one drive wheel is part of a pair of wheels on opposite ends of a common axle, embodiments of the invention may distribute torque by: applying the preload braking force to the drive wheel having the least traction; applying a drive torque to the pair of drive wheels until the other wheel of the pair, which is not subjected to a braking force, or is subject to a lesser braking force, begins to rotate; and modulating the preload braking force on the low traction wheel such that its rotational speed is matched to that of the non-braked wheel. In another embodiment, the maximum tractive force of at least one drive wheel of the vehicle is determined by: generating a slip curve for the first wheel to slip in a pull-away attempt, such as shown in Figure 2. The slip curve shows the slip vs. tractive forces of a specific wheel and can be used to determine the optimum speed for that wheel (the 'AMS slip Target Range'). By controlling the lowest traction wheel to this speed, the engine torque can be increased until the other wheel of the axle begins to rotate and successfully pull the vehicle away. If the vehicle detects a subsequent wheel slip of the other wheel, the same technique of determining the optimum wheel speed through a slip curve may be used to determine the maximum tractive force possible for the subsequently slipping wheel. This approach can be repeated for all driven wheels of a vehicle, with all differentials open, to generate the maximum tractive force for the vehicle in subsequent launch events.”)
In regard to claim 3, Raveendran et al. teaches the method of claim 2, further comprising: in response to the predetermined duration of the spinning elapsing, accelerating the vehicle for a duration; and estimating an amount of tire slip based on vehicle speed measurements obtained during the predetermined duration. (Pg. 18, ll. 17-27; See “In another embodiment, the maximum tractive force of at least one drive wheel of the vehicle is determined by: generating a slip curve for the first wheel to slip in a pull-away attempt, such as shown in Figure 2. The slip curve shows the slip vs. tractive forces of a specific wheel and can be used to determine the optimum speed for that wheel (the 'AMS slip Target 
In regard to claim 4, Raveendran et al. teaches the method of claim 2, wherein the vehicle performance during the previous vehicle launch includes a first longitudinal vehicle speed measurement and a second longitudinal vehicle speed measurement, (Pg. 12, ll. 7-19; See “The sensors on the vehicle 100 include sensors which provide continuous sensor outputs to the VCU 10, including wheel speed sensors 111 S, 112S, 114S, 115S, as mentioned previously and as shown in FIG. 8, and other sensors (not shown) such as an ambient temperature sensor, an atmospheric pressure sensor, tyre pressure sensors, wheel articulation sensors, gyroscopic sensors to detect vehicular yaw, roll and pitch angle and rate, a vehicle speed sensor, a longitudinal acceleration sensor, an engine torque sensor (or engine torque estimator), a steering angle sensor, a steering wheel speed sensor, a gradient sensor (or gradient estimator), a lateral acceleration sensor which may be part of the SCS 14S, a brake pedal position sensor, a brake pressure sensor, an accelerator pedal position sensor, longitudinal, lateral and vertical motion sensors, an inertial measurement unit (IMU), and water detection sensors forming part of a vehicle wading assistance system (not shown). In other embodiments, only a selection of the aforementioned sensors may be used. Other sensors may be useful in addition or instead in some embodiments.”) the first longitudinal vehicle speed measurement and the second longitudinal vehicle speed measurement including time-matched values obtained from a first sensor and a second sensor, respectively, during the previous vehicle launch (Pg. 12-13, ll. 33-10; See “Alternatively or additionally, the method may receive input data automatically from one or more vehicle sensors and feed this data into an algorithm to anticipate a wheel-slip event. The vehicle sensors may provide data including: wheel load; wheel rotational speed; locking torque applied on a differential; suspension height; vehicle orientation; steering angle; vehicle speed; 
In regard to claim 5, Raveendran et al. teaches the method of claim 4, wherein the first sensor is a wheel speed sensor (Pg. 12, ll. 7-8; See “The sensors on the vehicle 100 include sensors which provide continuous sensor outputs to the VCU 10, including wheel speed sensors 111 S, 112S, 114S, 115S.”) and the second sensor is a radar odometry sensor, (Pg. 12, ln. 16; See “longitudinal, lateral and vertical motion sensors”) and the previous vehicle launch includes an acceleration of the vehicle from rest that is greater than a threshold acceleration (Pg. 13, ll. 24-28; See “When attempting to pull away normally (block 602), vehicle sensor data is monitored, at block 604, as powertrain torque is initially applied to the drive wheels in gently increasing amounts. The actual torque rate changes applied may be based on the conditions, such as: track inclination, rolling resistances, net available traction, TR mode, etc., and may be based on a target acceleration rate of, for example, 0.02 m/s2 to 2 m/s2.”)
In regard to claim 6, Raveendran et al. teaches the method of claim 4, wherein the adjusting at least one of the rotational speed of the driven wheels and the predetermined duration of the spinning includes increasing at least one of the rotational speed of the driven wheels and the predetermined duration of the spinning  (Pg. 14, ll. 24-28; See “When attempting to pull away normally (block 602), vehicle sensor data is monitored, at block 604, as powertrain torque is initially applied to the drive wheels in gently increasing amounts. The actual torque rate changes applied may be based on the conditions, such as: track inclination, rolling resistances, net available traction, TR mode, etc., and may be based on a target as a difference between the first longitudinal vehicle speed measurement and the second longitudinal vehicle speed measurement decreases. (Pg. 12-13, ll. 33-10; See “Alternatively or additionally, the method may receive input data automatically from one or more vehicle sensors and feed this data into an algorithm to anticipate a wheel-slip event. The vehicle sensors may provide data including: wheel load; wheel rotational speed; locking torque applied on a differential; suspension height; vehicle orientation; steering angle; vehicle speed; driving mode; and vehicle acceleration and deceleration. The data may be indicative of the instantaneous situation during a launch attempt or may be indicative of a situation preceding a launch event, such as data captured whilst the vehicle was coming to a standstill on that particular terrain. Advantageously, the algorithm can determine the appropriate braking forces to be applied to the respective drive wheels dependent on the vehicle data, including historical data, such as that taken in a lead-up to the vehicle coming to a standstill. As such, where data from a preceding event is taken into account, the algorithm can be considered as a 'learning algorithm', which is able to make improved determinations by learning from the historical data. Advantageously, the algorithm may determine not only the appropriate preload braking forces, but also associated drive torques for each drive wheel.”).
In regard to claim 7, Raveendran et al. teaches the method of claim 4, wherein the vehicle performance during the previous vehicle launch further includes a coefficient of friction measurement obtained during the previous vehicle launch, (Pg. 11-12, ll. 30-5; See “It is to be understood that the VCU 10 is configured to implement a Terrain Response (TR) (RTM) System of the kind described above in which the VCU 10 controls settings of one or more vehicle systems or sub-systems such as the powertrain controller 11 in dependence on a selected driving mode. The driving mode may be selected by a user by means of a driving mode selector 141 S (FIG. 8). The driving modes may also be referred to as terrain modes, terrain response modes, or control modes. In the embodiment of FIG. 8, four driving modes are provided: an 'on-highway' driving mode or 'special programs off' (SPO) mode suitable for driving on a relatively hard, smooth driving surface where a relatively high surface coefficient of friction exists between the driving surface and wheels of the vehicle; a 'sand' driving mode (SAND) suitable for a lateral vehicle speed measurement determined from an output of a radar odometry sensor obtained during the previous vehicle launch, and a yaw rate measurement determined from the output of the radar odometry sensor obtained during the previous vehicle launch (Pg. 12, 11. 7-19; See “The sensors on the vehicle 100 include sensors which provide continuous sensor outputs to the VCU 10, including wheel speed sensors 111 S, 112S, 114S, 115S, as mentioned previously and as shown in FIG. 8, and other sensors (not shown) such as an ambient temperature sensor, an atmospheric pressure sensor, tyre pressure sensors, wheel articulation sensors, gyroscopic sensors to detect vehicular yaw, roll and pitch angle and rate, a vehicle speed sensor, a longitudinal acceleration sensor, an engine torque sensor (or engine torque estimator), a steering angle sensor, a steering wheel speed sensor, a gradient sensor (or gradient estimator), a lateral acceleration sensor which may be part of the SCS 14S, a brake pedal position sensor, a brake pressure sensor, an accelerator pedal position sensor, longitudinal, lateral and vertical motion sensors, an inertial measurement unit (IMU), and water detection sensors forming part of a vehicle wading assistance system (not shown). In other embodiments, only a selection of the aforementioned sensors may be used. Other sensors may be useful in addition or instead in some embodiments.”).
In regard to claim 8, Raveendran et al. teaches the method of claim 7, wherein the adjusting at least one of the rotational speed of the rear wheels and the duration of the spinning includes increasing at least one of the rotational speed of the driven wheels and the duration of the spinning as the lateral vehicle speed measurement and/or the yaw rate measurement increases. (Pg. 16, ll.1-13; See “Another embodiment is set out on the right-hand branch of the flowchart of Figure 6. During the attempted pull-away, as the powertrain torque is initially applied to the drive wheels in gently increasing amounts and based on the vehicle data captured in block 604, a determination is made by the algorithm, at block 607, as to which of the drive wheels has the least traction by virtue of having been the first to 
In regard to claim 9, Raveendran et al. teaches the method of claim 1, wherein the driven wheels alternate between front vehicle wheels and rear vehicle wheels based on a drive mode selection and whether a first disconnect clutch or a second disconnect clutch is engaged. (Pg. 10, ll. 9-16; See “The driveline 130 is arranged to drive a pair of front vehicle wheels 111 , 112 by means of a front differential 137 and a pair of front drive shafts 118. The driveline 130 also comprises an auxiliary driveline portion 131 arranged to drive a pair of rear wheels 114, 115 by means of an auxiliary driveshaft or prop-shaft 132, a rear differential 135 and a pair of rear driveshafts 139. The front wheels 111, 112 in combination with the front drive shafts 118 and front differential 137 may be referred to as a front axle 136F. The rear wheels 114, 115 in combination with rear drive shafts 139 and rear differential 135 may be referred to as a rear axle 136R.”)
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raveendran et al. (WO 2018/166862) in view of Mlynarczyk et al. (U.S. Publication No. 2011/0175439) in further view of Blakeway et al. (WO 2014/048947).
In regard to claim 16, Raveendran et al. teaches a system, comprising: an engine configured propel a vehicle via a plurality of wheels, the plurality of wheels including one or more front wheels and one or more rear wheels; (Pg. 9, ln. 9; See “The vehicle 100 has a powertrain 129 that includes an engine 121”) a braking system, including a brake module coupled to each of the plurality of wheels; (Pg. 9, ln. 12; See “a brake controller 13”) and a controller storing executable instructions m non-transitory memory that, when executed, cause the controller to: (Pg. 9, ll. 10-11; See “A control system operate the braking system in a line-lock mode in response to an input from a vehicle operator; and while operating the braking system in the line-lock mode, spin the rear wheels at a desired speed until a threshold duration is reached, each of the desired speed and the threshold duration adjusted based on sensor measurements obtained during a most recent vehicle launch event, where the adjusting includes adjusting each of the desired speed and the threshold duration based on a tire temperature estimation that is inferred from the sensor measurements. 
Mlynarczyk et al. makes up for the deficiencies in Raveendran et al. Mlynarczyk et al. teaches operate the braking system in a line-lock mode in response to an input from a vehicle operator; and while operating the braking system in the line-lock mode (Abstract; See “The present disclosure relates to various computer-implemented methods line-locking a hydraulic vehicle braking system.” & Par. 0028; See “The vehicle cabin 20 includes controls that the driver can utilize to select, enable and disable the line-locking feature for the braking system or the line-locking system.”)
Blakeway et al. makes up for the deficiencies in Raveendran et al. Blakeway et al. teaches spin the rear wheels at a desired speed until a threshold duration is reached, each of the desired speed and the threshold duration adjusted based on sensor measurements obtained during a most recent vehicle launch event, where the adjusting includes adjusting each of the desired speed and the threshold duration based on a tire temperature estimation that is inferred from the sensor measurements. (Pg. 13, ll. 22-25; See "It will be noted that, before the brake pedal is released, a small amount of wheel slip may occur (illustrated in Figure 3 by an increase in the detected vehicle speed represented by the vehicle speed plot 110) and this may optionally be controlled by a traction control system.") & Pg. 16, ll. 2-6; See "The launch control system could also be configured to modify the brake threshold(s) and/or the torque threshold(s) based on vehicle parameters, such as tyre pressure, tyre temperature, and tread status. The vehicle parameters could be measured or modelled. The launch control system could also be configured to invoke a special traction control (DCS) mode tailored to the current operating conditions.")

In regard to claim 17, Raveendran et al. teaches the system of claim 16, wherein the one or more rear wheels are driven wheels and the one or more front wheels are non-driven wheels, (Pg. 10, ll. 9-21; See “The driveline 130 is arranged to drive a pair of front vehicle wheels 111, 112 by means of a front differential 137 and a pair of front drive shafts 118. The driveline 130 also comprises an auxiliary driveline portion 131 arranged to drive a pair of rear wheels 114, 115 by means of an auxiliary driveshaft or prop-shaft 132, a rear differential 135 and a pair of rear driveshafts 139. The front wheels 111, 112 in combination with the front drive shafts 118 and front differential 137 may be referred to as a front axle 136F. The rear wheels 114, 115 in combination with rear drive shafts 139 and rear differential 135 may be referred to as a rear axle 136R. The wheels 111, 112, 114, 115 each have a respective brake 111 B, 112B, 114B, 115B. Respective speed sensors 111 S, 112S, 114S, 115S are associated with each wheel 111, 112, 114, 115 of the vehicle 100. The sensors 111 S, 112S, 114S, 115S are mounted to the vehicle 100 and arranged to measure a speed of the corresponding wheel.”) and the instructions that cause the controller to operate the braking system in the line-lock mode include further executable instructions in nontransitory memory that, when executed, cause the controller to: maintain brake pressure at the brake module coupled to each of the one or more front wheels while releasing brake pressure at the brake module coupled to each of the one or more rear wheels (Pg. 11, ll. 23-28; See “The SCS 14S, TCS 14T, ABS controller 22C and HOC system 12HD provide outputs indicative of, for example, SCS activity, TCS activity and ABS activity including brake interventions on individual wheels and engine torque requests from the VCU 10 to the engine 121, for example in the event a wheel slip event occurs. Each of the 
In regard to claim 18, Raveendran et al. teaches the system of claim 17, wherein the controller stores further executable instructions in non-transitory memory that, when executed, cause the controller to: release the brake pressure at the brake module coupled to each of the one or more front wheels in response to the threshold duration elapsing; (Pg. 11, ll. 23-28; See “The SCS 14S, TCS 14T, ABS controller 22C and HOC system 12HD provide outputs indicative of, for example, SCS activity, TCS activity and ABS activity including brake interventions on individual wheels and engine torque requests from the VCU 10 to the engine 121, for example in the event a wheel slip event occurs. Each of the aforementioned events indicate that a wheel slip event has occurred. Other vehicle sub-systems such as a roll stability control system or the like may also be present.”) and adjust the brake pressure at the brake module coupled to each of the plurality of wheels based on a position of a brake pedal after the threshold duration elapses (Pg. 9-10, ll. 29-7; See “The brake controller 13 is an anti-lock braking system (ABS) controller 13 and forms part of a braking system 22 (FIG. 9), together with a brake pedal 163. The VCU 10 receives and outputs a plurality of signals to and from various sensors and subsystems (not shown) provided on the vehicle. The VCU 10 includes a low-speed progress (LSP) control system 12 shown in FIG. 9, a stability control system (SCS) 14S, a traction control system (TCS) 14T, a cruise control system 16 and a Hill Descent Control (HOC) system 12HD. The SCS 14S improves stability of the vehicle 100 by detecting and managing loss of traction when cornering. When a reduction in steering control is detected, the SCS 14S is configured automatically to command the brake controller 13 to apply one or more brakes 111 B, 112B, 114B, 115B of the vehicle 100 to help to steer the vehicle 100 in the direction the user wishes to travel. If excessive wheel spin is detected, the TGS 14S is configured to reduce wheel spin by application of brake force in combination with a reduction in powertrain drive torque. In the embodiment shown the SGS 14S and TGS 14T are implemented by the VGU 10. In some alternative embodiments the SGS 14S and/or TGS 14T may be implemented by the brake controller 13. Further alternatively, the SGS 14S and/or TGS 14T may be implemented by one or more further controllers.”).
the system of claim 16, further comprising a wheel speed sensor coupled to one or more of the plurality of wheels (Pg. 12, ll. 7-8; See “The sensors on the vehicle 100 include sensors which provide continuous sensor outputs to the VCU 10, including wheel speed sensors 111 S, 112S, 114S, 115S.”) and a radar odometry sensor, (Pg. 12, ln. 16; See “longitudinal, lateral and vertical motion sensors”) and wherein the sensor measurements obtained during the most recent vehicle launch event include time-matched vehicle speed measurements made by the wheel speed sensor and the radar odometry sensor (Pg. 12-13, ll. 33-10; See “Alternatively or additionally, the method may receive input data automatically from one or more vehicle sensors and feed this data into an algorithm to anticipate a wheel-slip event. The vehicle sensors may provide data including: wheel load; wheel rotational speed; locking torque applied on a differential; suspension height; vehicle orientation; steering angle; vehicle speed; driving mode; and vehicle acceleration and deceleration. The data may be indicative of the instantaneous situation during a launch attempt or may be indicative of a situation preceding a launch event, such as data captured whilst the vehicle was coming to a standstill on that particular terrain. Advantageously, the algorithm can determine the appropriate braking forces to be applied to the respective drive wheels dependent on the vehicle data, including historical data, such as that taken in a lead-up to the vehicle coming to a standstill. As such, where data from a preceding event is taken into account, the algorithm can be considered as a 'learning algorithm', which is able to make improved determinations by learning from the historical data. Advantageously, the algorithm may determine not only the appropriate preload braking forces, but also associated drive torques for each drive wheel.”).
In regard to claim 20, Raveendran et al. teaches the system of claim 16, further comprising a pressure sensor coupled to a tire of each of the plurality of wheels, (Pg. 12, ll. 7-10; See “an atmospheric pressure sensor, tyre pressure sensors”) and wherein the sensor measurements obtained during the most recent vehicle launch event further include a tire pressure measured by the pressure sensor coupled to the tire of each of the plurality of wheels, (Pg. 12, ln. 10; See “The sensors on the vehicle 100 include sensors which provide continuous sensor outputs to the VCU 10, including wheel speed sensors 111 S, 112S, 114S, 115S, as mentioned previously and as shown in FIG. 8, and other sensors (not shown) such as and wherein the controller stores further executable instructions in non-transitory memory that, when executed, cause the controller to: estimate a temperature of each tire based on the tire pressure measured by the pressure sensor coupled to the tire of each of the plurality of wheels (Pg. 12, ll. 9-10 & Pg. 19, ll. 11-16; See “an ambient temperature sensor. Alternatively, the controller may be provided with means to automatically receive input data from at least one vehicle sensor. The means to receive input data may therefore be in the form of vehicle sensors configured to provide data indicative of one or more of: wheel load; wheel rotational speed; locking torque applied on a differential; suspension height; vehicle orientation; steering angle; vehicle speed; driving mode; and vehicle acceleration and deceleration.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Elliott et al. (U.S. Patent No. 6,406,103) teaches a variable burn out timer.
	Turski et al. (U.S. Publication No. 2010/0161188) teaches a system and method for performance launch control of a vehicle. 
	Wilder et al. (U.S. Patent No. 9,731,721) teaches a line lock braking system and method for a vehicle. 
Zhang et al. (U.S. Publication No. 2016/0297418) teaches a method and system for launching a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:30am-6:30pm, M-Th (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661A 
8/11/2021             


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661